Citation Nr: 1453843	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for a psychotic disorder prior to February 27, 2014.



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 2001 to June 2002.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO granted service connection for a psychotic disorder and assigned a 30 percent evaluation effective from August 23, 2009.  

During the pendency of the appeal, the RO issued another rating decision in May 2011 rating decision and increased the evaluation to 70 percent effective from August 23, 2009.  The RO also granted entitlement to total disability evaluation based upon employability due to service-connected disabilities (TDIU) effective from August 23, 2009.  

The Board remanded the case for January 2014 for further development.  The Appeals Management Center (AMC) subsequently issued a rating decision in July 2014 that increased the disability evaluation to 100 percent effective from February 27, 2014, which is the date of a VA examination.  Thus, the Board must consider whether the Veteran is entitled to a higher initial evaluation for her service-connected psychotic disorder prior to February 27, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The Veteran's service-connected psychotic disorder has been manifested by total occupational and social impairment throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for service-connected psychotic disorder have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9210 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In this case, the Veteran is currently assigned a 70 percent evaluation for a psychotic disorder prior to February 27, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9210.  Under that diagnostic code, a 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 100 percent evaluation for her service-connected psychotic disorder for the entire appeal period.  In this regard, the Veteran has a long-standing history of recurrent symptoms, including auditory and visual hallucinations, depression, anxiety, irritability, anger, nightmares, severe social isolation, disturbances of motivation and mood, and inability to be gainfully employed.   

Notably, the Veteran's symptomatology and resulting total occupational and social impairment appear to have been consistent throughout the appeal period.  Shortly after her separation from active service in 2002, the Veteran was hospitalized for schizophrenia and a psychotic disorder manifested by paranoia, disorganization, isolation, and auditory hallucinations.  Private treatment records demonstrate continuing treatment and an additional hospitalization for a psychotic disorder with symptoms that included auditory hallucinations, depression, irritability and anxiety.  See S.C.M.H. treatment records from 2002 to 2009. 

In addition, the record indicates that the Veteran has consistently exhibited significant psychiatric symptoms that have impaired her ability to be gainfully employed.  The Veteran has a minimal post-service employment history.  See September 2009 VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  In this regard, a May 2006 Social Security Administration (SSA) disability determination shows the Veteran was granted disability benefits on the basis of her mental health disorder, specifically paranoid schizophrenia and psychotic disorder, effective from 2002.  

The Veteran was afforded a VA examination in November 2009 during which she was diagnosed with a psychotic disorder.  She admitted to experiencing auditory hallucinations of a female's voice and daily visual hallucinations of shadows.  The VA examiner also noted a history of psychiatric hospitalizations and regular treatment with individual therapy and medication.  The Veteran was further noted to be unemployed and had not engaged in steady employment since her separation from active service.  

The February 2014 VA examination revealed that the Veteran's psychotic disorder is managed with medications and bimonthly individual therapy.  However, she endorsed persistent auditory hallucinations emanating from the television and the faucet and believed that the military was following her.  She described the hallucinations as occurring approximately once every week.  She endorsed symptoms of anxiety, suspiciousness, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The Board notes the Veteran's significant ongoing social and occupational difficulties in assigning this rating.  The record indicates that the Veteran has very limited social contact.  She stays at home most days, and her routine revolves around her daughter's schedule.  With regard to occupational functioning, the Veteran has been unemployed for over one decade and has been awarded SSA disability benefits due to psychiatric disability.  Although the Veteran informed the February 2014 examiner of her desire to work in some capacity, the VA examiner stated that the Veteran would be unable to work in a traditional full-time position because of the severity of her psychiatric symptoms.  In light of her history of symptomatology, the Board finds that that it is unlikely that her disability suddenly worsened on the day of her February 2014 VA examination.  Based on the foregoing, the evidence suggests that the Veteran has had total social and occupational impairment throughout the appeal period.

In summary, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 100 percent evaluation.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board concludes that a 100 percent evaluation is warranted for entire appeal period.


ORDER

An initial disability 100 percent rating for service-connected psychotic disorder is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


